IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RECO K. HALL,                           : No. 182 WAL 2016
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
             v.                         :
                                        :
                                        :
PENNSYLVANIA BOARD OF                   :
PROBATION AND PAROLE,                   :
                                        :
                  Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2016, the Petition for Allowance of Appeal

is DENIED.